REILLY, J.
¶ 20. (concurring). I concur but for slightly different reasons. I believe Wis. Stat. § 111.70(4)(c)2.b. & (4)(mc) are not ambiguous when read together. I read the statutes as a clear legislative determination that bargaining — as it relates to arbitration dispute resolution procedures for police and fire members — is not collective, it is dictatorial. The union may, under § 111.70(4)(c)2.b., include arbitration within a collective bargaining agreement. The union may likewise choose not to include arbitration as a dispute resolution procedure within the collective bargaining agreement. The City, per § 111.70(4)(mc), must *269remain silent at the bargaining sessions and acquiesce to the wishes of the union as it relates to arbitration.
¶ 21. I also differ with the majority in the premise that the arbitration procedure exists as an alternative even if the collective bargaining agreement sets forth only Wis. Stat. § 62.13(5) as the dispute resolution procedure. If the union does not include arbitration within the collective bargaining agreement, then they have waived the right to require arbitration within the terms of that agreement.